


To: Ms. Julie McCann Mulligan




Dear Julie:


This letter will serve as our understanding of the services you will be
rendering as an employee in the position of Floral and Lifestyle Expert for the
1-800-Flowers.Com  and Celebrations.com brands (the “Company”) for the Company’s
FY’10.
 
Responsibilities


 
Your responsibilities will include



 (i) working with the 1800flowers.com Marketing/PR team to lead them in
generating floral lifestyle ideas and concepts that further the brand’s
strategic positioning, sector authority and everyday and seasonal marketing
campaign competitiveness.  This will include participation in the campaign
development process, research and development of information required for agreed
themes and stories, product conceptualization and execution of all featured
products; execution of all product requirements for filmed/taped segments and
photo shoots; art direction and styling for all photo shoots, in coordination
with brand Creative Director. To develop and maintain an exclusive product line
, related to above PR/Marketing concepts, for the Company for FY’10 under the
name of “Designs by Julie Mulligan”, or any other name agreed to by you and the
Company (the “Line”). Development of the Line to include product concept,
development and turnover to all appropriate 1800flowers.com cross-functional
teams according to company timelines, the products, their descriptions, content
and copy are subject to the final approval of the Company.  Final selection and
number of products to be determined by the Company based on brand relevance and
commercial appeal


 (ii)  acting as a Company spokesperson at marketing, gift show, brand, public
relations and media events (up to a maximum of 12 per fiscal year).
 
                (iii) acting as a Company lifestyle expert providing trend and
lifestyle patterning across the floral industry, in home décor, entertaining,
wedding and event planning, crafting and overall gift giving.  You shall support
the Company in the development of relevant content to support Celebrations,
including appearing in video advertising and/or programming, social networking
and other content management vehicles that enhance the brand.
 
                 (iv) performing the duties customarily performed by persons in
the position for which you are hired and may be prescribed by the Company.



Furthermore, notwithstanding anything to the contrary contained herein, the
Company has the sole discretion as to which products you design it chooses to
use and the manner and extent of the marketing of any such products. All
products developed shall be and remain the property of the Company


Compensation


Base salary:  $150,000 (annualized)


Benefits: Except as otherwise provided herein, you are eligible to continue to
participate in all Company benefit programs subject to the terms of each plan,
except for the Company’s Sharing Success Plan as noted below.  You are eligible
to participate in the Company medical, dental, life insurance, and short term
and long term disability commencing.  You are eligible to participate in the
Company 401(k) plan.  You are eligible for three (3) weeks vacation accruing
pursuant to the Company’s policy.




“Floral Sales Commission”:      For sales of floral products under the Line you
will be paid a quarterly commission (the “Quarterly Commission”) based upon the
following formula:


I.            The Line---Direct Shipped Products:


A)  7% of Net Sales of the products sold under the Line.


II.             The Line---Florist Fulfilled Products:


 A)     2.5% of Net Sales of the products sold under the Line.




For the purposes of this Agreement, Net Sales means the gross sales price of the
products of the Line sold less any and all taxes, service, shipping, relay and
handling charges,  rebates, discounts, gift certificates, promotional offers,
and credit card processing fees. Any commission earned shall be paid on a
quarterly basis and such payment shall be accompanied by a report showing how
the commission was calculated for said quarter. The Company and you may mutually
agree on arrangements for more frequent reporting on the sales generated under
the Line.


For Q1, Q2, and Q3 FY’10, the Company will pay to you all commissions earned on
floral products previously designed and merchandised in the line during FY’10.


For Q4 FY’10, (“Spring season”), the Company will pay to you minimum commissions
of $50,000.  The Quarterly Commission provided for herein is in lieu of any cash
bonus programs that the Company may make available to its employees. For
instance, you will not be participating in the Company’s Sharing Success
Program.


 
Use of Location Fee
Consistent with Company policy, the Company will reimburse you at a rate of :


$300 per day/$200 per half day.


Equity:    As an employee you may be eligible for stock option or restricted
stock grants subject to the approval of the Compensation Committee of the Board
of Directors pursuant to the terms of the Company’s 2003 Long Term Incentive and
Share Award Plan (the “Plan”).   All future stock option and restricted stock
awards are at the discretion of the Compensation Committee.


We are committed to maintaining a competitive position in the employment
marketplace.  However, it is agreed that neither the terms of this letter, your
acceptance of same, nor the maintenance of personnel policies, procedures and
benefits creates a contract of employment or a guarantee of any length of
employment or specific benefits.  Your employment with the Company is “at-will”,
meaning that you retain the option, as does the Company, to end your employment
at any time, for any reason or for no reason.


If, however, your employment is terminated then you will be entitled to base
salary through the date of termination and any other commission amounts earned,
accrued, due and owing, but not yet paid as of the date of your termination.


            Julie, we look forward to the continuation of our relationship
together and a prosperous fiscal year.




Very truly yours,




                       /s/Jan Murley
                                                                                          
  Jan Murley, Interim President


Agreed to:




/s/Julie McCann Mulligan
Julie McCann Mulligan

 
 

--------------------------------------------------------------------------------

 
